UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7001



LATEEF AZEEM LUTALO, formerly        known    as
Christopher Bernard Carter,

                                              Plaintiff - Appellant,

          versus

DEAN WALKER; RICKY ANDERSON; KEITH WHITENER;
SERGEANT WATKINS; ALICE LEONARD; MILLEY
MCKINNEY; RHEA RICKETTS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Graham C. Mullen, District
Judge. (CA-96-73-4-MU)


Submitted:   September 20, 1996           Decided:   October 2, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lateef Azeem Lutalo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on Apr. 29, 1996; Appellant's notice of

appeal was filed on June 21, 1996. Appellant's failure to note a

timely appeal or obtain an extension of the appeal period deprives
this court of jurisdiction to consider this case. We therefore dis-

miss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2